                                                                                                 Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 1 of 64 PageID #: 8
                                                                          20SL-CC04769

                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

T.F., an individual,                                )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No.
                                                    )
BB ST. LOUIS, LLC, d/b/a WENDY’S,                   )       Division:
a foreign limited liability corporation,            )
                                                    )
       Serve: RA CT Corporation System              )       JURY TRIAL DEMANDED
              120 South Central Avenue              )
              Clayton, MO 63105                     )
                                                    )
and                                                 )
                                                    )
MANNA, INC., d/b/a WENDY’S,                         )
B.F. COMPANIES, and BRIDGEMAN FOODS,                )
a foreign corporation,                              )
                                                    )
       Serve: RA Karen M. Campbell                  )
              3309 Collins Lane                     )
              Louisville, KY 40245                  )
                                                    )
and                                                 )
                                                    )
LEON DEMETRIUS DURHAM, an individual,               )
                                                    )
       Serve: 8668 Brittany Town Place              )
              Hazelwood, MO 63042                   )
                                                    )
       Defendants.                                  )

                                PETITION FOR DAMAGES

       COMES NOW Plaintiff T.F. (“Plaintiff”), by and through her undersigned counsel, and for

her Petition for Damages and Injunctive Relief against Defendant BB St. Louis, LLC d/b/a

Wendy’s (“Defendant BB”), Defendant Manna, Inc. d/b/a B.F. Companies, d/b/a Bridgeman

Foods, and d/b/a Wendy’s, (“Defendant Manna”) and Defendant Leon Durham (“Defendant

Durham”) (collectively, “Defendants”), states as follows:




                                                                                 EXHIBIT 1
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 2 of 64 PageID #: 9




                                       INTRODUCTION

       1.      This lawsuit is being brought by Plaintiff T.F. (“Plaintiff”) to seek redress for

unlawful employment discrimination based on sex and retaliation and Missouri common law.

Defendants cultivate a corporate culture in which women are viewed as second class citizens.

Because of her sex, Defendants subjected Plaintiff to disadvantageous terms and conditions of

employment, and undermined, isolated, demeaned, and harassed Plaintiff on account of her

complaints of sexual harassment from her adult male supervisor. After Plaintiff bravely

complained of the sexual harassment, Defendants contradicted their own policies and practices

and ostracized her in retaliation for speaking up. Indeed, instead of conducting a proper

investigation and taking effective remedial action when Plaintiff complained of sex

discrimination/harassment, Defendants callously told Plaintiff her supervisor should “behave and

keep his hands to himself.” A couple weeks later when Plaintiff’s supervisor rubbed his genitals

along her back, Defendants transferred Plaintiff’s supervisor to another store location.

Defendants’ actions (and inactions) amount to severe violations of the Missouri Human Rights Act

(“MHRA”). Further, Defendants have retaliated against Plaintiff for engaging in activities that are

legally protected by the MHRA. Ultimately, the conduct, inaction, and lack of accountability of

Defendants BB and Manna and their employees culminated in the constructive discharge of

Plaintiff’s employment.

       2.      Plaintiff brings this action for damages against Defendants for their actions and

inactions under the Missouri Human Rights Act, § 213.010 et seq., RSMo (2000) , as amended

(“MHRA”), Missouri common law, and seeks declaratory and injunctive relief and compensatory

and punitive damages. Additionally, the claims hereinafter seek damages for Defendant Durham’s

Battery.




                                               2
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
    Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 3 of 64 PageID #: 10




                                              PARTIES

         3.    Plaintiff is, and at all relevant times has been, a resident of St. Louis County,

Missouri.

         4.    At all times relevant hereto, Plaintiff worked as a crew member for Defendants at

the Wendy’s located at 13945 Missouri Bottom Road, Bridgeton, MO 63044.

         5.    Defendant BB is a foreign limited liability corporation registered with the Missouri

Secretary of State, and organized, established, and existing under and by virtue of the laws of the

State of Kentucky, and maintains its principal office at 3309 Collins Lane, Louisville, Kentucky,

40245, United States. Upon information and belief, Defendant BB owns and/or operates over thirty

(30) Wendy’s locations in the St. Louis metropolitan area, including the Wendy’s restaurant located at

13945 Missouri Bottom Road, Bridgeton, MO 63044 (“Bridgeton Wendy’s”).1

         6.    Defendant BB is responsible for its actions, policies, practices, and customs as well

as the hiring, screening, training, supervision, controlling, firing, and disciplining of employees of

BB.

         7.    Defendant Durham was store manager of the Bridgeton Wendy’s, on information

and belief, is a resident of the State of Missouri.

         8.    At all times relevant hereto, Durham worked as a direct supervisor of Plaintiff and

was an agent and/or employee for Defendants BB and Manna.

         9.    Defendant Manna is a foreign corporation that is not registered with the Missouri

Secretary of State. Upon information and belief, Defendant Manna is organized, established, and

existing under and by virtue of the laws of the State of Kentucky, conducting business in the state

of Missouri under several pseudonyms, including BF Companies, Bridgeman Foods, Wendy’s,


1
 https://www.stltoday.com/business/local/nba-stars-buy-30-st-louis-area-wendys-
restaurants/article_28fa51e6-dcd0-58e3-98ca-70e86df79025.html


                                                 3
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 4 of 64 PageID #: 11




and maintains its principal office at 3309 Collins Lane, Louisville, Kentucky, 40245. Upon

information and belief, Defendant Manna owns and/or operates over 139 Wendy’s locations in sixteen

(16) states, including the Wendy’s Bridgeton, and was conducting extensive business in the State of

Missouri and in St. Louis County, Missouri.

       10.     Upon information and belief, Defendant Manna is responsible for the “day-to-day

requirements of the operations” of Defendant BB, including but not limited to: payroll and

personnel services, employee benefit administration, human resources management, employee

training, employee relations, bookkeeping, accounting, administrative support, financial analysis,

accounting, securing insurance, preparing regulatory reports, billing and collection services,

providing in-house counsel, obtaining and maintaining licensure and certification, preparing and

filing tax returns, and handling complaints of discrimination/retaliation, and other unknown

services on behalf of and in the interest of Defendant BB.

       11.     Defendants BB and Manna, combined, are a joint employer of Plaintiff. Defendants

BB and Manna engaged in the following activities regarding Plaintiff, including but not limited

to: day-to-day supervision; the ability to discipline, hire, and fire; common supervisory control

over Plaintiff’s employee records, wages, schedule, and working conditions; promulgated and

maintained work assignments, policies, and procedures; and established terms, conditions, and

privileges of employment, including where and/or how the work was performed.

       12.     Upon information and belief, Defendant BB partnered with and/or contracted with

Defendant BB to provide, among other things, human resource services, payroll services, benefit

services, personnel services, and handling of complaints of discrimination/retaliation and to take

on their administrative and management duties.




                                               4
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 5 of 64 PageID #: 12




       13.     Upon information and belief, Defendant Manna is also responsible for the actions,

policies, practices, and customs of Defendant BB as well as the hiring, screening, training,

supervision, controlling, firing, and disciplining of employees of Defendant BB.

       14.     At all times herein mentioned, Defendant BB utilized Defendant Manna to provide

human resource services on its behalf. Defendant BB had actual and/or constructive knowledge of

the acts of Defendant Manna, and authorized, approved, acquiesced, and ratified the unlawful

discrimination and retaliation.

       15.     Upon information and belief, Defendant Manna was authorized to act, and did act,

as a representative and/or agent of Defendant BB, and Defendant Manna exercised sufficient

control over Defendant BB, and Defendant Manna was at all such times acting within the scope

and course of its agency with Defendant BB, thus making Defendant BB vicariously liable for said

actions and/or omissions.

       16.     Defendant BB knew (or reasonably should have known) that complaints of

discrimination and retaliation by its employees were being submitted to Defendant Manna.

       17.     Defendants BB and Manna are employers, and Plaintiff is an employee under §§

213.055.1 and 213.010, RSMo.

                                  JURISDICTION AND VENUE

       18.     Defendants’ unlawful employment practices complained of herein occurred in St.

Louis County, Missouri; therefore jurisdiction and venue are proper in this Court. The Court has

jurisdiction over the subject matter of the action pursuant to § 213.111, RSMo, as the acts,

occurrences, and events alleged in the action took place, in whole or in part, in St. Louis County,

Missouri.




                                               5
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 6 of 64 PageID #: 13




                             JURISDICTIONAL PREREQUISITES

       19.     On or about November 4, 2019, Plaintiff filed a Charge of Discrimination with the

Missouri Commission on Human Rights, (“MCHR”), detailing the allegations included herein. A

true and correct copy of Plaintiff’s Charge of Discrimination is attached hereto and incorporated

by reference as Exhibit A.

       20.     On or about May 5, 2020, Plaintiff timely requested a Notice of Right to Sue.

       21.     On August 7, 2020, the MCHR issued Plaintiff a Notice of Right to Sue.

Accordingly, Plaintiff has fully complied with all jurisdictional prerequisites under the MHRA to

bring this action. A true and correct copy of Plaintiff’s Notice of Right to Sue is attached hereto

and incorporated by reference as Exhibit B.

                                  FACTUAL ALLEGATIONS

       22.     Plaintiff is a female.

       23.     At the beginning of her employment as a crew member with Defendant Wendy’s,

Plaintiff was a 16-year-old minor. Plaintiff became eighteen (18) years of age on May 4, 2020.

       24.     Defendant Manna exercises significant control over its employees who work for

Defendant BB, including crew members, shift supervisors, assistant managers, and managers.

       25.     Defendants Manna and BB require the managers and supervisors of their Wendy’s

locations, including at Wendy’s Bridgeton, to apply for positions with Manna and BB on their

company website: www.bfcareers.com. The manager application process is entirely online.

       26.     Defendants BB and Manna have misled and continue to mislead its applicants and

employees about the safety and security measures it used to protect their employees.

       27.     Upon information and belief, Defendant Manna and BB generally outsource

background checks of managers and supervisors to third party vendors that do not perform




                                               6
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 7 of 64 PageID #: 14




stringent background checks to protect employees. Upon information and belief, the background

checks run potential managers and supervisors through databases similar to a private consumer

credit agency, which only goes back for a period of seven (7) years and does not capture all arrests

and convictions.

       28.     Upon information and belief, prior to Durham’s employment with Defendants BB

and Manna, Durham was previously charged and convicted of two (2) felony sex crimes (rape and

sexual abuse-1st degree) in the State of Missouri.

       29.     Upon information and belief, Defendants Manna and BB hired Durham on or about

October 10, 2016.

       30.     Plaintiff’s employment with Defendants Manna and BB began in May 2018 and

continued through September 2018 at Defendants BB and Manna’s Wendy’s location at 10710

Page Avenue, St. Louis, MO 63132.

       31.     On or about December 23, 2018, Plaintiff was rehired by Durham to work at

Defendants Manna and BB’s Wendy’s Bridgeton location as to better accommodate her high

school schedule.

       32.     Plaintiff was employed for approximately two (2) years as a Crew Member for

Defendants BB and Manna.

       33.     Plaintiff was supervised by Durham throughout her employment.

       34.     Plaintiff performed her job duties in a satisfactory manner.

       35.     Shortly after Plaintiff began her employment at Defendants BB and Manna’s

Wendy’s Bridgeton location, Plaintiff observed Durham’s hand wrapped around Nadia, a female

co-worker’s waist.

       36.     Upon information and belief, Nadia was 17 years old.




                                                7
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 8 of 64 PageID #: 15




          37.    Durham would quickly move his hand away from Nadia’s waist when he saw

Plaintiff walking near his office door. This occurred on more than one occasion.

          38.    Beginning in February 2019 and continuing on a regular basis throughout her

employment, Plaintiff was subjected to sexist, derogatory, sex-based harassment, insults, and

bullying. Plaintiff was treated differently based on her sex, including but not limited to explicit

touching, groping, and grinding of Plaintiff’s various body parts by Durham, none of which were

welcome by Plaintiff.

          39.    In February 2019, on at least two occasions, as Plaintiff was counting her cash

drawer in the office, Durham placed his hand around her lower back and waist, moving downward

toward her buttock. Plaintiff counted her drawer as quickly as possible and immediately left the

office.

          40.    In March 2019, on at least three occasions, Durham asked Plaintiff to come into his

office, where he persistently asked her to give him a hug as he placed his hand on her waist.

Plaintiff stated “No” each and every time. Durham made light of the scenario and tried to play it

off as a joke.

          41.    On more than one occasion, Durham took it upon himself to rub and touch

Plaintiff’s shoulders.

          42.    In April 2019, on more than one occasion, Durham grabbed Plaintiff’s buttock

while she was in the office. Plaintiff told Durham “Stop!” to which Durham replied, “Don’t have

to.” Plaintiff had to physically remove Durham’s hands from her buttock every time.

          43.    Plaintiff was scared and did not know who to tell and how to handle the situation,

as she had not received any training on sexual harassment from Defendants BB and Manna and

feared that she would lose her job if she told anyone what had occurred.




                                                 8
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 9 of 64 PageID #: 16




       44.     Soon after the events in April, Durham a/k/a “Mr. Boogie” sent Plaintiff an

invitation request on Instagram and Snapchat. Plaintiff did not accept his requests.

       45.     In May 2019, while Plaintiff was working near the grill, Durham raised up her shirt,

laughed, snapped her underwear, and said out loud to Plaintiff “your panties are dirty.” Plaintiff

quickly turned around and asked Durham why he touched her and told him to “Stop!”

       46.     In June 2019, Durham grabbed Plaintiff by the ponytail. As she tried to pull away,

Durham yanked very hard while stating, “I can’t touch you? Yes, I can. Girls can touch you too.”

After Durham finally released Plaintiff’s ponytail, she went out the back door feeling violated,

embarrassed, and humiliated.

       47.     In June 2019, Durham forced Plaintiff’s hand onto his genitalia while making

obscene motions mimicking masturbation. Plaintiff tried to pull away, yet Durham was able to

maintain a tight grip on her wrist. When he finally decided to release Plaintiff’s wrist, she went

out the front door feeling overwhelming emotions of disgust, fear, and humiliation. Durham

followed Plaintiff outside, behaving as if nothing had happened.

       48.     In June 2019, while Plaintiff was counting down her drawer in the office, Durham

tried to unzip her pants and touched her vaginal area through the outside of her pants. Plaintiff

yelled, “Stop touching me!” and left the office.

       49.     One weekend morning in June 2019, as Plaintiff was clocking in, Durham asked

her why she had a book bag and if she was coming from her boyfriend’s house. Durham repeatedly

asked Plaintiff if she and her boyfriend have sex and inquired about sexual positions and oral sex.

Durham asked, “you be sucking his dick?” Durham continued with the embarrassing and explicit

interrogations. When Plaintiff refused to engage him, Durham laughed and stated, “I got different

hoes.” Durham then grabbed Plaintiff’s buttock and asked, “Do you like it when I do that?”




                                               9
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 10 of 64 PageID #: 17




Plaintiff replied, “No.” Durham then said he would not touch Plaintiff anymore. Plaintiff walked

out of the office.

        50.     In August 2019, while Plaintiff was in the break room Durham open-handed

spanked her buttock. Plaintiff asked Durham, “Why did you do that?” Durham laughed and walked

away.

        51.     On or about August 24, 2019, Plaintiff’s mother contacted Jim Robinson

(“Robinson”), Director of Operations for Defendants BB and Manna, on behalf of her minor

daughter, to inform him of the unwelcome sexual advances, including touching, grabbing, groping,

explicit language, and social media requests made by Durham to Plaintiff. Robinson notified

Plaintiff’s mother that Defendants BB and Manna’s district manager, Stephanie Thomas

(“Thomas”),86 was on a weekend camping trip and would be in touch as soon as possible.

        52.     On or about August 27, 2019, Thomas communicated to Plaintiff and Plaintiff’s

Mother that she would investigate the allegations and that Plaintiff’s identity would remain

anonymous.

        53.     Instead of conducting a proper investigation and taking effective remedial action

when Plaintiff and her mother complained of sexual harassment, Defendants BB and Manna

permitted Durham to continue to work with Plaintiff and offered no recourse.

        54.     After Durham learned of Plaintiff’s complaints, he retaliated against Plaintiff, as he

blatantly ignored and ostracized Plaintiff when compared to other similarly situated employees,

causing Plaintiff to fear she would lose her job. Plaintiff felt extremely uncomfortable while at

work. Plaintiff felt like she was walking on eggshells.

        55.     On or about September 11, 2019, Plaintiff’s mother reached out to Robinson to

follow up on the investigation that Thomas had promised. Plaintiff and her mother notified Thomas




                                                 10
                                                                                                     Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 11 of 64 PageID #: 18




that Durham continued to mistreat Plaintiff, and was now retaliating against Plaintiff because she

had informed Robinson and Thomas of his sexual advances and discriminatory behavior toward

Plaintiff.

        56.    On or about September 11, 2019, Thomas, Defendants BB and Manna’s district

manager told Plaintiff “We sat down and talked to Leon so he should behave and keep his hands

to himself.”

        57.    Defendants BB and Manna did not conduct a prompt and thorough investigation

immediately after receiving Plaintiff’s complaints of sexual harassment by Durham.

        58.    Despite Thomas telling Plaintiff that Durham was “talked to”, Plaintiff’s

harassment complaints did not result in any protection for her from Durham.

        59.    On or about October 2, 2019, Durham snuck up behind Plaintiff and rubbed his

genitals along her lower back while she was in the office. Plaintiff had to push Durham’s body off

her.

        60.    Upon information and belief, a few days after the October 2, 2019 events, another

female at the Wendy’s Bridgeton location complained about sexual harassment and the Bridgeton

Police Department was called to the scene.

        61.    After the October 2, 2019 incident where Durham rubbed his genitals against

Plaintiff, Defendants BB and Manna again failed to conduct a thorough and proper investigation

or take prompt, effective remedial action. Instead, Defendants BB and Manna transferred Durham

to another one of their Wendy’s location, subjecting other female employees to the same sexually

harassing behavior.

        62.    At or near the end of April 2020, Plaintiff learned through a co-worker that

Durham’s stepdaughter was hired to work at the same location as Plaintiff, and that Durham had




                                               11
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 12 of 64 PageID #: 19




been seen at the Wendy’s Bridgeton location. Plaintiff became increasingly stressed, anxious, and

fearful that she would be forced to see Durham again. Plaintiff’s distress was so severe that she

was having nightmares about seeing Durham at work.

       63.      Plaintiff felt that the harassment, and subsequent inadequate and retaliatory

responses to her complaints were intended to marginalize, demoralize, and silence Plaintiff and

create and intolerably hostile work environment—in short, to drive Plaintiff out of her employment

with Defendants BB and Manna.

       64.      As a result, Plaintiff felt compelled to resign from her position at the Wendy’s

Bridgeton location completely ending her employment relationship with Defendants BB and

Manna.

       65.      Plaintiff was constructively discharged from her position as a crew member at the

Wendy’s Bridgeton location on May 1, 2020.

       66.      Upon information and belief, Defendant BB and Manna’s management, employees,

and other individuals had knowledge or should have had knowledge of Durham’s previous

improper sexual behavior toward young female employees and non-employees.

       67.      Defendants BB and Manna have a corporate culture in which complaints of sexual

harassment are not taken seriously, and consequently have become a part of the routine practices

of Defendant.

       68.      Plaintiff confronted Durham several times and objected to his comments and asked

for it to stop, but despite Plaintiff’s objections the sex-based comments continued.

       69.      On several different occasions Plaintiff complained to management and human

resources about discrimination, but they did not or could not take any action to stop the sex-based

discrimination towards Plaintiff.




                                               12
                                                                                                             Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 13 of 64 PageID #: 20




        70.      A reasonable person of Plaintiff’s sex (i.e., a female) would find that the foregoing

conduct created a work environment that was hostile and abusive.

        71.      Plaintiff complained repeatedly to the highest-level officials at Defendants BB and

Manna, including repeated complaints about sex discrimination and harassment, but despite

Plaintiff’s complaints and Thomas’ admission that “we sat down and talked to Leon so he should

behave and keep his hands to himself,” Defendants BB and Manna failed to investigate and address

the sex discrimination and harassment and it continued unabated.

                        COUNT I – SEX HARASSMENT IN VIOLATION
                          OF THE MISSOURI HUMAN RIGHTS ACT
              (Against Defendants Manna and BB, collectively “Defendants” in Count I)

        72.      Plaintiff restates and incorporates by reference, as if fully set forth herein, all prior

allegations of this Petition.

        73.      Defendants have engaged in unlawful discriminatory acts that are prohibited under

the MHRA.

        74.      Plaintiff is a “person” as defined under the MHRA.

        75.      Defendants are “employers” as defined under the MHRA.

        76.      Sex is a protected class under the MHRA.

        77.      Plaintiff, as a female employee, is protected by Chapter 213, RSMo.

        78.      Defendants treated Plaintiff inequitably based upon her sex and created an

intimidating, hostile or offensive working environment because of her sex, through actions and

comments as described above.

        79.      All the sexist, derogatory sex-based comments, insults, unwelcome sexual

advances, and unwanted touching were directed at Plaintiff because of her sex.

        80.      Male employees were not subjected to intimidating, hostile, offensive comments,




                                                   13
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 14 of 64 PageID #: 21




unwelcome sexual advances, or unwanted touching as described above.

       81.     Plaintiff's sex was at least a motivating factor in Defendants’ efforts to create an

intimidating, hostile and offensive working environment for Plaintiff.

       82.     A term, condition or privilege of Plaintiff’s employment was affected by

Defendants’ discriminatory acts and sex harassment.

       83.     As set forth in detail above, Plaintiff made numerous complaints about being

subjected to unlawful harassment based on her sex.

       84.     The sex harassment, as aforesaid, continued after Plaintiff complained to

Defendants’ management about the harassment.

       85.     Defendants’ managers and supervisors knew or should have known of

prohibitions against discrimination based on sex, and they did nothing to address the

discrimination and harassment directed towards Plaintiff and failed to implement effective and

appropriate procedures to stop the inequitable treatment and harassment of Plaintiff based on her

sex.

       86.     The sex harassment, as aforesaid, was sufficiently severe and/or pervasive that a

reasonable person would find Plaintiff’s work environment to be hostile and/or abusive.

       87.     At the time the sex harassment occurred, as aforesaid, and as a result of such

actions, Plaintiff believed her work environment to be hostile and abusive.

       88.     Defendants’ harassment of Plaintiff unreasonably interfered with Plaintiff’s work

performance.

       89.     Defendants’ harassment of Plaintiff adversely affected Plaintiff’s physiological

well-being.




                                                14
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 15 of 64 PageID #: 22




       90.     The harassment to which Plaintiff was subjected would affect the psychological

well-being of a reasonable person and would unreasonably interfere with the work performance

of a reasonable person.

        64.     Plaintiff subjectively perceived Defendants’ treatment to be inappropriate,

hostile, and offensive; and a reasonable person in Plaintiff’s circumstances would consider

Defendants’ treatment to be objectively inappropriate, hostile, and offensive.

       91.     The sex harassment of Plaintiff culminated in a tangible employment action, in that

Plaintiff was continually assigned to work with the harassing employee and the harassing

employee was seen visiting the Wendy’s Bridgeton location, and was ultimately constructively

discharged by Defendants.

       92.     Defendants did not and do not endeavor to protect all their employees from

discrimination and/or harassment. They do not conduct prompt or thorough investigations of sex

discrimination and harassment complaints that are raised by employees. The result is that

employees like Plaintiff are discouraged from complaining, and discrimination and harassment in

the workplace is exacerbated.

       93.     As a direct result of Defendants’ discriminatory practices, actions and failures to

act as described herein, Plaintiff has sustained and continues to sustain damages, including but not

limited to economic damages, including lost earnings, noneconomic damages, including without

limitation, emotional distress, humiliation, fear, anxiety, dread, inconvenience, mental anguish,

embarrassment, and deprivation of her civil rights.

       94.     In addition, Plaintiff has incurred and will continue to incur attorneys’ fees, costs,

and expenses of suit.

       95.     Defendants’ conduct was outrageous because of their evil motive or reckless




                                                15
                                                                                                             Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 16 of 64 PageID #: 23




indifference to the rights of Plaintiff, thereby entitling her to an award of punitive damages in an

amount that will punish Defendants and deter Defendants and others from like conduct.

        96.      The agents, servants, and employees of Defendants identified above, were at all

such times acting within the scope and course of their agency and employment; and/or their actions

were expressly authorized by Defendants; and/or their actions were ratified by Defendants, thus

making Defendants liable.

        WHEREFORE, Plaintiff T.F., prays that this Court will, after trial by jury, enter judgment

against Defendants and in her favor on Count I of this Petition and for a finding that she has been

subjected to sexual harassment and a hostile work environment prohibited by §213.010, et seq.;

award Plaintiff actual, compensatory, and/or punitive damages in such an amount in excess of

$25,000.00 as is deemed fair and reasonable; prejudgment interest, as allowed by law; for

reasonable attorneys’ fees, costs, and expenses of litigation; for injunctive relief or other

appropriate equitable relief; and for such other relief as this Court deems just, proper and justice

requires.


            COUNT II – SEX DISCRIMINATION IN VIOLATION OF THE MISSOURI
                                   HUMAN RIGHTS ACT
              (Against Defendants Manna and BB, collectively “Defendants” in Count II)

        97.      Plaintiff restates and incorporates by reference, as if fully set forth herein, all prior

allegations of this Petition.

        98.      Defendants have engaged in unlawful discriminatory acts that are prohibited under

the MHRA.

        99.      Plaintiff is a “person” as defined under the MHRA.

        100.     Defendants are “employers” as defined under the MHRA.

        101.     Sex is a protected class under the MHRA.



                                                   16
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 17 of 64 PageID #: 24




       102.    Plaintiff, as a female employee, is protected by Chapter 213, RSMo.

       103.    Defendants treated Plaintiff inequitably based upon her sex and unlawfully

discriminated against Plaintiff because of her sex. Examples of unlawful discrimination include,

but are not necessarily limited to, the following:

           a. Defendants’ employees ignored Plaintiff’s complaints;

           b. Defendants      failed     to   properly   investigate   Plaintiff’s   complaints   of

               discrimination/harassment;

           c. Defendants failed to make credibility determinations on Plaintiff’s complaints of

               discrimination/harassment;

           d. Defendants failed to make proper findings in response to Plaintiff’s complaints of

               discrimination;

           e. Defendants failed to take appropriate corrective action in response to Plaintiff’s

               complaints of discrimination/harassment;

           f. Defendants failed to maintain previous corrective action that shielded Plaintiff from

               previous discrimination/harassment, including but not limited to assigning Plaintiff

               job duties and work locations that prevented Plaintiff’s interactions with employees

               who harassed Plaintiff;

           g. Defendants allowed Plaintiff to be subjected to continued and ongoing

               discrimination/harassment, despite Defendants’ promises that Plaintiff would not

               be subjected to the same;

           h. Defendants ostracized and ignored Plaintiff after she complained of

               discrimination/harassment; and

           i. Defendants constructively discharged Plaintiff.




                                                 17
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 18 of 64 PageID #: 25




       104.    The conduct and actions of the above referenced constitutes prohibited sex

discrimination under the MHRA.

       105.    Defendant constructively discharged Plaintiff by virtue of the foregoing acts of

discrimination, and by failing and refusing to provide Plaintiff with a workplace that was free of

unlawful discrimination, harassment, and retaliation.

       106.    Defendants made the decision to treat Plaintiff less favorably than her similarly

situated male co-workers, and all the adverse actions, because of her sex.

       107.    When Defendants made the decision to treat Plaintiff less favorably than her

similarly situated male co-workers, Plaintiff's sex was at least a factor in Defendants’ decisions.

       108.    Defendants instituted a continuous practice of exhibiting discriminatory and

demeaning behavior toward female employees and staff members, including Plaintiff and treated

Plaintiff inequitably based upon her sex and provided unfavorable workplace terms, conditions,

and privileges of employment as compared to other employees who are not female.

       109.    Defendants, by their actions, inactions, and failures to act, including but not limited

to those described above, have discriminated against Plaintiff on account of her sex in violation of

the MHRA.

       110.    A term, condition or privilege of Plaintiff’s employment was affected by

Defendants’ discriminatory acts.

       111.    Defendants’ actions, inactions, and omissions, as aforesaid, constitute unlawful

employment practices in violation of the MHRA.

       112.    Defendants’ management knew or should have known of prohibitions against

discrimination, bias and prejudice based on sex, and did nothing to address the discrimination, bias




                                                18
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 19 of 64 PageID #: 26




and prejudice directed towards Plaintiff and failed to implement effective and appropriate

procedures to stop the inequitable treatment of Plaintiff based on her sex.

       113.    As a direct and proximate result of the foregoing, Plaintiff suffered discrimination

based upon her sex in the terms, conditions, and privileges of her employment, in violation of §

213.055, RSMo at the hands of Defendants.

       114.    Furthermore, Defendants condoned, ratified, and/or authorized the actions and

omissions against Plaintiff, and constituted unlawful discriminatory practices under the MHRA.

       115.    Defendants did not, and do not endeavor to protect all their employees from

discrimination, bias, and prejudice in the workplace. Defendants do not conduct prompt or

thorough investigations of sex discrimination and harassment complaints that are raised by

employees. The result is that employees like Plaintiff are discouraged from complaining, and

discrimination in the workplace is exacerbated.

       116.    As a direct result of Defendants’ discriminatory practices, actions and failures to

act as described herein, Plaintiff has sustained and continues to sustain damages, including but not

limited to economic damages, including lost earnings, noneconomic damages, including without

limitation, emotional distress, humiliation, anxiety, dread, inconvenience, mental anguish,

embarrassment, and deprivation of her civil rights.

       117.    In addition, Plaintiff has incurred and will continue to incur attorneys’ fees, costs,

and expenses of suit.

       118.    Defendants’ conduct was outrageous because of their evil motive or reckless

indifference to the rights of Plaintiff, thereby entitling her to an award of punitive damages in an

amount that will punish Defendants and deter Defendants and others from like conduct.




                                                19
                                                                                                          Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 20 of 64 PageID #: 27




       119.      The agents, servants, and employees of Defendants identified above, were at all

such times acting within the scope and course of their agency and employment; and/or their actions

were expressly authorized by Defendants; and/or their actions were ratified by Defendants, thus

making Defendants liable.

       120.      Plaintiff is entitled to recover reasonable attorneys’ fees and costs from Defendants,

as provided in § 213.111.2, RSMo.

       WHEREFORE, Plaintiff T.F., prays that this Court will, after trial by jury, enter judgment

against Defendant and in her favor on Count II of this Petition and for a finding that she has been

subjected to unlawful discrimination prohibited by §213.010, et seq.; award Plaintiff actual,

compensatory, and/or punitive damages in such an amount in excess of $25,000.00 as is deemed

fair and reasonable; prejudgment interest, as allowed by law; for reasonable attorneys’ fees, costs

and expenses of litigation; for injunctive relief or other appropriate equitable relief; and for such

other relief as this Court deems just, proper and justice requires.

                           COUNT III – UNLAWFUL RETALIATION
                  IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT
              (Against Defendants Manna and BB, collectively “Defendants” in Count III)

          121.     Plaintiff restates and incorporates by reference, as if fully set forth herein, all

  prior allegations of this Petition.

          122.     Defendants have engaged in unlawful discriminatory practices prohibited under

  the MHRA.

          123.     Plaintiff is a “person” as defined under the MHRA.

          124.     As contained in this Petition, Plaintiff engaged in protected activities, including,

  but not limited to:

                    a. Making multiple complaints of discrimination and harassment; and




                                                  20
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 21 of 64 PageID #: 28




                   b. Objecting to discrimination and harassment in the workplace.

         125.     As a result of engaging in said protected activities, Defendant retaliated against

  Plaintiff. Examples of retaliation include, but are not necessarily limited to, the following:

          a. Defendants’ employees ignored Plaintiff’s complaints;

          b. Defendants       failed      to   properly   investigate   Plaintiff’s   complaints   of

                discrimination/harassment;

          c. Defendants failed to make credibility determinations on Plaintiff’s complaints of

                discrimination/harassment;

          d. Defendants failed to make proper findings in response to Plaintiff’s complaints of

                discrimination;

          e. Defendants failed to take appropriate corrective action in response to Plaintiff’s

                complaints of discrimination/harassment;

          f. Defendants failed to maintain previous corrective action that shielded Plaintiff from

                previous discrimination/harassment, including but not limited to assigning Plaintiff

                job duties and work locations that prevented Plaintiff’s interactions with employees

                who harassed Plaintiff;

          g. Defendants allowed Plaintiff to be subjected to continued and ongoing

                discrimination/harassment, despite Defendants’ promises that Plaintiff would not

                be subjected to the same;

          h. Defendants ostracized and ignored Plaintiff after she complained of

                discrimination/harassment;

          i. Defendants constructively discharged Plaintiff.




                                                  21
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 22 of 64 PageID #: 29




         126.    Defendants constructively discharged Plaintiff by virtue of the foregoing acts of

  retaliation, and by failing and refusing to provide Plaintiff with a workplace that was free of

  unlawful discrimination, harassment, and retaliation.

         127.    Plaintiff has suffered adverse actions, as alleged in this Petition, including, but

  not limited to, termination of her employment.

         128.    The retaliatory treatment of Plaintiff by Defendants did not occur until after

  Plaintiff complained to Defendants about sex discrimination and harassment she was being

  subjected to by Defendants.

         129.    As a direct and proximate result of the foregoing, Plaintiff suffered retaliation

  by Defendants for having engaged in protected activities, in violation of § 213.070(2), RSMo.

         130.    Defendants unlawfully retaliated against Plaintiff, such that when Defendants

  made the employment decisions complained of above, Plaintiff’s exercise of legally protected

  activities was at least a motivating factor in Defendants’ decisions.

         131.    Defendants’ actions and omissions, as aforesaid, constitute unlawful retaliation

  in violation of the MHRA.

         132.    Defendants’ management knew or should have known of prohibitions against

  retaliation, and they did nothing to address the retaliation directed towards Plaintiff and failed

  to implement effective and appropriate procedures to stop the retaliation of Plaintiff.

         133.    As a direct result of Defendants’ unlawful discriminatory practices, actions and

  failures to act as described herein, Plaintiff has sustained and continues to sustain damages,

  including but not limited to compensatory damages, back pay, front pay, lost benefits, and

  damages for emotional distress, suffering, humiliation, fear, dread, embarrassment, diminished

  employment status, and deprivation of his civil rights.




                                               22
                                                                                                               Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 23 of 64 PageID #: 30




            134.      In addition, Plaintiff has incurred and will continue to incur attorneys’ fees,

  costs, and expenses of suit.

          135.        Defendants’ conduct was outrageous because of their evil motive or reckless

indifference to the rights of Plaintiff, thereby entitling her to an award of punitive damages in an

amount that will punish Defendants and deter Defendants and others from like conduct.

          136.        The agents, servants, and employees of Defendants identified above, were at all

such times acting within the scope and course of their agency and employment; and/or their

actions were expressly authorized by Defendants; and/or their actions were ratified by

Defendants, thus making Defendants liable.

          WHEREFORE, Plaintiff T.F., prays that this Court will, after trial by jury, enter judgment

against Defendants and in her favor on Count III of this Petition and for a finding that she has been

subjected to unlawful discriminatory practices prohibited by §213.010, et seq.; award Plaintiff

actual, compensatory, and/or punitive damages in such an amount in excess of $25,000.00 as is

deemed fair and reasonable; prejudgment interest, as allowed by law; for reasonable attorneys’

fees, costs, and expenses of litigation; for injunctive relief or other appropriate equitable relief;

and for such other relief as this Court deems just, proper and justice requires.



                                        COUNT IV - BATTERY
                                    (against Defendant Leon Durham)

          137.     Plaintiff incorporates by reference all paragraphs of this Petition as if fully set forth

herein.

          138.     Defendant Durham knew that Plaintiff was only seventeen years old.

          139.     Defendant Durham intended to touch Plaintiff when he rubbed her shoulders.




                                                     23
                                                                                                   Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 24 of 64 PageID #: 31




       140.    Defendant Durham intended to touch Plaintiff on at least two (2) occasions in

February 2019, when he placed his hand on her lower back and waist, moving downward toward

her buttock.

       141.    Defendant Durham intended to touch Plaintiff on at least three (3) occasions in

March 2019, when he placed his hands on her waist, even after Plaintiff told him “No.”

       142.    Defendant Durham intended to touch Plaintiff on multiple occasions in April 2019,

when he grabbed her buttock, even after Plaintiff told him “Stop!”

       143.    Defendant Durham intended to touch Plaintiff in May 2019, when he raised her

shirt and snapped her underwear.

       144.    Defendant Durham intended to touch Plaintiff in June 2019, when he grabbed and

yanked her ponytail.

       145.    Defendant Durham intended to touch Plaintiff in June 2019, when he grabbed her

hand and forced it onto his genitals.

       146.    Defendant Durham intended to touch Plaintiff in June 2019, when he attempted to

unzip her pants, and touched he vaginal areas through the outside of her pants, even though

Plaintiff yelled “Stop touching me!”

       147.    Defendant Durham intended to touch Plaintiff one weekend morning in June 2019,

when he grabbed her buttock while asking her obscene questions about her boyfriend.

          148. Defendant Durham intended to touch Plaintiff in August 2019, when he when he

  open-handed spanked her buttock, causing her pain.

       149.       Defendant Durham intended to touch Plaintiff on or about October2, 2019,

when he rubbed his genitals against her lower back.

       150.    Defendant Durham’s touching of Plaintiff was offensive.




                                              24
                                                                                                             Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 25 of 64 PageID #: 32




          151.   Plaintiff did not want or consent to the touching described above and found it

harmful and offensive.

          152.   No privilege, excuse, or justification existed for Durham’s unwanted harmful or

offensive touching of Plaintiff.

          153.   As a direct and proximate result of Defendant Durham’s actions, Plaintiff has

suffered damages, including, but not limited to lost income, future wages and has suffered

emotional distress, embarrassment, humiliation, and loss of enjoyment of life, all to Plaintiff’s

damages and detriment.

          154.   Defendant’s actions were outrageous because of Defendant’s evil motive or

reckless disregard as to the rights of Plaintiff.

          155.   The outrageous nature of Defendant Durham’s conduct is amplified by his

knowledge that Plaintiff was only seventeen years old.

          156.   Plaintiff is entitled to an award of punitive damages in an amount that will punish

Defendant Durham and will deter Defendant Durham and others from like conduct.

          WHEREFORE, Plaintiff T.F. respectfully requests that this Court will, after trial by jury,

enter judgment against Defendant Durham and in her favor on Count IV of this Petition, and

award Plaintiff compensatory and/or punitive damages in such an amount in excess of

$25,000.00 as is deemed fair and reasonable; prejudgment interest, as allowed by law; for costs

and expenses of litigation; and for such other relief as this Court deems just, proper and justice

requires.


                              COUNT V – NEGLIGENT HIRING
             (Against Defendants BB and Manna, collectively “Defendants” in Count V)

          157.   Plaintiff incorporates by reference all paragraphs of this Petition as if fully set forth

herein.


                                                    25
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 26 of 64 PageID #: 33




          158.       Defendants BB and Manna owed Plaintiff a duty of reasonable care in the hiring,

  of its managers to use reasonable care to protect employees against unreasonable risks of harm.

          159.       On or before February 1, 2019, Defendants breached that duty in one or more

  of the following respects:

              a. Defendants failed to conduct an adequate background check of Durham;

              b. Failed to deny Durham the authority to work as a manager or supervisor of minors;

              c. Permitted Durham to pose a danger and threat to Defendants’ employees, including

                 Plaintiff, and the general public;

              d. Failed to conduct a MSHP, FBI background checks;

              e. Failed to conduct an in-person interview of Durham to determine his fitness to

                 engage with vulnerable minors, such as Plaintiff;

              f. Failed to require applicant to attend training classes to prevent battery and

                 unwanted and unwelcome touching of another person.

              g. Defendant BB and Manna knew or should have known of Durham’s dangerous

                 proclivities and prior convictions for felony sex crimes.

          160.      Defendants hired Durham on or about October 10, 2016.

          161.      Durham acted in accordance with such dangerous proclivities when he made

  unwanted sexual contact with Plaintiff and asked her vulgar and offensive questions.

          162.      Durham’s unwanted sexual contact and vulgar and offensive questions caused

  injury to Plaintiff.

          163.      Defendants’ negligent hiring of Durham is the proximate cause of Plaintiff’s

  injuries.




                                                  26
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 27 of 64 PageID #: 34




       WHEREFORE, Plaintiff T.F. respectfully requests that this Court will, after trial by jury,

enter judgment against Defendants BB and Manna and in her favor on Count V of this Petition,

and award Plaintiff compensatory and/or punitive damages in such an amount in excess of

$25,000.00 as is deemed fair and reasonable; prejudgment interest, as allowed by law; for costs

and expenses of litigation; and for such other relief as this Court deems just, proper and justice

requires.

                          COUNT VI – NEGLIGENT SUPERVISION
            (Against Defendants BB and Manna , collectively “Defendants” in Count IV)

            164.   Plaintiff incorporates by reference all paragraphs of this Petition as if fully set

  forth herein.

            165.   As employers, Defendants had a duty to exercise reasonable care to control

  Durham’s actions to prevent him from harming others.

            166.   Defendants knew or should have known of Durham’s dangerous proclivities and

  prior arrests and convictions for felony sex crimes.

            167.   Defendants put Plaintiff into contact with Durham, and consequently had a duty

  to guard her from Durham’s intentional conduct.

            168.   Defendants knew or should have known as early as August 2019 that Durham

  was accused of sexually harassing Plaintiff.

            169.   Defendants knew or should have known that other young females, including

  non-employees, had complained about Durham’s unwanted advances, and touching.

            170.   Defendants failed to use reasonable care to control Durham’s harmful conduct

  toward Plaintiff.

            171.   On October 2, 2019 Durham snuck up behind Plaintiff and rubbed his genitals

  along her lower back while she was in the office. Plaintiff had to push Durham’s body off her.



                                                 27
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 28 of 64 PageID #: 35




            172.   Durham’s criminal history of sexual abuse and contemporary complaints of

  sexual harassment demonstrated a propensity for sexual misconduct.

            173.   Defendants knew or should have known that Durham was peculiarly likely to

  commit sexual harassment and/or battery.

            174.   Defendants permitted Durham to continue to supervise Plaintiff after it had

  notice of Durham’s peculiar likelihood to commit sexual harassment, affording him the

  opportunity and/or temptation to sexually harass and/or batter Plaintiff.

            175.   It was reasonably foreseeable to Defendants that Durham would harm Plaintiff.

            176.   The gravity of the harm done to Plaintiff is severe.

            177.   Defendants negligence in failure to control Durham’s actions is the proximate

  cause of Plaintiff’s emotional distress.

      WHEREFORE, Plaintiff T.F. respectfully requests that this Court will, after trial by jury,

enter judgment against Defendants BB and Manna and in her favor on Count VI of this Petition,

and award Plaintiff compensatory and/or punitive damages in such an amount in excess of

$25,000.00 as is deemed fair and reasonable; prejudgment interest, as allowed by law; for costs

and expenses of litigation; and for such other relief as this Court deems just, proper and justice

requires.


        COUNT VII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           (against all Defendants)

            178.   Plaintiff incorporates by reference all paragraphs of this Petition as if fully set

  forth herein.

            179.   Defendants had a duty to use reasonable care to protect Plaintiff from injury.




                                                 28
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 29 of 64 PageID #: 36




            180.   Defendants should have realized that the discriminatory, retaliatory, hostile, and

  battering conduct Plaintiff was subjected to in her employment created an unreasonable risk of

  distress to Plaintiff.

            181.   Defendants had a duty to act with reasonable care to prevent Defendant Durham

  from touching Plaintiff in a manner that was offensive or harmful to Plaintiff.

            182.   Defendants failed to use reasonable care to protect Plaintiff from injury.

            183.   Defendants breached their duty of care to Plaintiff by condoning, ratifying, and

  permitting Defendant Durham’s physical touching of Plaintiff in a manner that was offensive

  or harmful to Plaintiff.

            184.   Plaintiff has suffered injury, including but not limited to fear, embarrassment,

  humiliation, and emotional distress.

            185.   As a direct and proximate result of Defendants’ conduct, Plaintiff was injured.

            186.   Defendants should have realized their conduct involved an unreasonable risk of

  causing emotional distress to Plaintiff.

            187.   Plaintiff’s injury and emotional distress is medically diagnosable and of

  sufficient severity to be medically significant.

       WHEREFORE, Plaintiff T.F. respectfully requests that this Court will, after trial by jury,

enter judgment against Defendants BB and Manna and in her favor on Count VI of this Petition,

and award Plaintiff compensatory and/or punitive damages in such an amount in excess of

$25,000.00 as is deemed fair and reasonable; prejudgment interest, as allowed by law; for costs

and expenses of litigation; and for such other relief as this Court deems just, proper and justice

requires.




                                                29
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 30 of 64 PageID #: 37




                                    DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury, in the Circuit Court of St. Louis County, Missouri, on all

issues in this case which are so triable.

                                                      Respectfully submitted,

                                                      /s/ Cyrus Dashtaki
                                                      Cyrus Dashtaki, #57606MO
                                                      Dashtaki Law Firm, LLC
                                                      5205 Hampton Avenue
                                                      St. Louis, MO 63109
                                                      Telephone:    (314) 932-7671
                                                      Facsimile:    (314) 932-7672
                                                      Email: cyrus@dashtaki.com

                                                      Attorney for Plaintiff




                                                30
                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 31 of 64 PageID #: 38
                                                              20SL-CC04769




                                                                   A
                                                                                                     Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 32 of 64 PageID #: 39



My name is                   I am an 18-year-old female. I have been employed by BB Si
Louis, LLC, d/bia Wendy's ("Wendy's") since May 2018. 1worked as a crew member earning
$10/hour. I worked at the Page store located at 10710 Page Avenue in St. Louis, MO 63132 from
approximately May to September 2018.
I first met Leon in August 2018, where he was a supervisor at the Page store. In September 2018,
I stopped working at the Page location due to my high school schedule. On or about December
23, 2018 Leon hired me to work at the Missouri Bottom Road store located 13945 Missouri
Bottom Road, _Bridgeton, MO 63044. On or about December 31, 2018 I began working at the
Missouri Bottom Road store. I enjoyed working at the Missouri Bottom Road location as it
accommodated my high school schedule.
Shortly after I started to work at the Missouri Bottom Road location, on more than one occasion,
as I would walk passed Leon's office, I noticed his hand wrapped around          a female co-




                                                                         M,
worker's waist. She was 17-years-old. When I walked past the office, Leon would quickly move
his hand away from =s         waist when he saw me walking near his office door.
In February 2019, on at least two occasions, as I was counting my drawer in the office, Leon
placed his hand around my lower back and waist moving downward toward my buttocks. This
made me feel uncomfortable and was alarming, as 1had seen him do this to other female
employees. This was an unwanted touching. I counted my drawer as quickly as possible and
immediately left his office.
During the month of March 2019, Leon asked me to come into the office where he persistently
asked me to give him a hug as he placed his hand on my waist. I said no three separate times.
Leon made light of the scenario and tried to play it off as a joke. On more than one occasion,
Leon had taken it upon himself to rub my shoulders which made me feel very upset, tense and
vulnerable. This was an unwanted touching.
In April 2019 Leon continued to put his hands on me, this occurred on a weekly basis. Leon
grabbed my buttocks while I was in the office. I told him to stop. Leon replied that he didn't
have to. This occurred often and I physically had to remove his hands off me each time. I became
seared and did not know who to tell and how to handle the situation. I hadn't received any
training on sexual harassment from the company and feared that I would lose my job if I told
anyone what had occurred. Soon after, Leon aJkia "Mr. Boogie" sent me invitation requests on
histogram and Snapchat. I did not accept his requests.
In May 2019 while I was working near the grill, Leon raised up my shirt, laughed, snapped my
underwear and said out loud "your panties arc dirty." I quickly turned around and asked him why
he touched me and told him to stop. Leon just kept walking to the office.
In June 2019 things became aggressively worse. On one occasion, Leon grabbed me by the
ponytail. As I tried to pull away, be yanked very hard while stating, "1 can't touch you? Yes, I
can. Girls too can touch you." When he finally released me, I went out the back door feeling
utterly embarrassed and humiliated. Leon also forced my hand onto his genitalia making obscene
motions. I tried to pull away, but Leon maintained a tight grip on my wrist. Wh
                                                                                           tied
                                                                                     JUN. 0 2 2020
                                                                                   MCA R -
                                                                                                    Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 33 of 64 PageID #: 40




decided to release my wrist, I went out the front door disgusted, afraid and mortified. Leon
followed me outside, acting as if nothing had happened, I spent the remainder of my shift
completely withdrawn from my coworkers, barely speaking to anyone. The unwelcome behavior
continued and became very unpleasant and intolerable.
On another occasion in June 2019 the office while I was counting down my drawer, Leon tried to
unzip my pants and. touched my vaginal area through the outside of my pants, I was scared. I
yelled, "Stop touching me!" and walked out of the office.
One weekend morning in June 2019, as 1 was clocking in Leon asked me why I had a book bag
and if1 was coming from my boyfriend's house. Leon repeatedly asked me if my boyfriend and I
have sex and inquired about sexual positions and oral sex. He stated to me, "Do you be sucking
his dick?" He continued with these embarrassing interrogations. Leon laughed and stated, "I got
different hoes." Leon then grabbed my butt and asked, "Do you like it when I do that?" I replied,
"No." Leon then said he wouldn't touch me anymore and I walked out. I tried to avoid being
alone with Leon because he was creepy and made me uncomfortable to be around because he
would always try to touch me.
Unfortunately, Leon's promise to not touch -me did not last. In August 2019 white 1 was in the
break room Leon open-handed spanked my butt. It hurt and stung because he smacked me hard.
asked Leon, "Why did you do that?" He laughed and walked away.
On or about August 24, 2019 my Mom left a voicemail with Jim Robinson, Director of
Operations for BB St. Louis, LTC. Then on August 25, 2019 my Mom sent a text message to Jim
informing him of inappropriate behavior with one of the managers with her daughter. Jim called
my Mom back. My Mom informed Jim that Leon had spanked me and touched my underwear
and was talking about sex in the workplace with a17-year-old high school student. Jim told my
Mom that Stephanie Thomas, the district manager was on a weekend camping trip and would be
in touch as soon as possible. My Mom spoke with Stephanie on or about August 27, 2019.
Stephanie knew what my complaint was and told my Mom that she would investigate the
allegations and that my identity would remain anonymous. When I returned to work, Leon would
not speak to me. He ignored and ostracized me. I felt extremely uncomfortable while at work and
betrayed by Wendy's management after complaining about sexual harassment. On or about
September 11, 2019 my Mom reached out to Jim again to follow up on the investigation and
what was going to be done about the unwanted touching and inappropriate sex talk in the
workplace. On one of my shifts, Stephanie pulled me aside and said, "We sat down and talked to
Leon so he should behave and keep his hands to himself."

On or about October 2, 2019, Leon came from behind me and rubbed his genitals along my
lower back while I was in the office. 1 pushed him away and walked out. A few days later Leon
was transferred to another store after someone complained about sexual harassment and the
Bridgeton Police Department were called.

1 have suffered great emotional distress due to their unfair treatment, harassment, and hostile
work environment I experience based on my sex/gender at my job. Male employees were not
treated in this way or subjected to unwanted touching. My work was always efficient and
                                                                                        Filed
                                                2
                                                                                     JUN 02 2020
                                                                                  MCI-1R
                                                                                                            Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 34 of 64 PageID #: 41



performed with a high level of professionalism. The mistreatment based on my sex/gender I
received took a big toll on. me. During the time I was given no choice but to work with Leon
after reporting the harassment, I was in constant distress. I always had to watch my back, as I
was not sure what Leon might do to me. I felt embarrassed, irritable, and I withdrew emotionally
from my family, friends and coworkers. To this day I still dislike being alone with men.
One of my biggest fears was everyone at the job knowing that I was the one who told and being harassed
about it. I started having anxiety at work because several people said Leon had been back in the store
and his step-daughter was hired as an employee. This made me very uncomfortable and the thought of
seeing Leon made me very stressed. I was fatigued and even had nightmares about seeing Leon again at
the store. I noticed co-workers laughing and staring at me and their conversations with me were very
short. I was not kept in the loop. Almost like there was a big joke and that I was the joke. Leon's step-
daughter's friend, Sharonda White, and I used to be friends until Leon's step-daughter started working at
the store. Then Sharonda stopped speaking to me. My coworkers talked about Leon's similar behavior
towards other women like it was a joke. Management knew about these conversations and did nothing
about them. Stephanie Thomas, the district manager, ignored me after I reported Leon's behavior. She
would come into the store and say hello to everyone but me. She wouldn't even talk to me. It's like they
wanted me to quit. It made me miserable and affected my work. I thought I had no choice but to quit.
was constructively discharged on May 1, 2020.
The mistreatment and discriminatory actions based on my gender with respect to my terms, conditions,
or privileges of employment has caused me to suffer and continue to suffer substantial losses in
earnings, job experience, benefits, and other employee benefits that I would have received absent their
discrimination and harassment. To date, I have suffered damages, and continue to suffer damages
including pain and suffering, emotional distress, embarrassment, humiliation and the deprivation of my
civil rights.
As a remedy, I am seeking an end to the discrimination, harassment, and hostile work
environment, that BB St. Louis, LLC d/b/a Wendy's cease and desist such unlawful and
discriminatory and harassing acts, that steps are taken to protect me and other employees
similarly situated from the type of conduct described above, and from all other forms of
discrimination, harassment and retaliation in the future, compensation for lost wages,
compensation for my pain, suffering, humiliation, embarrassment and anything else the
Commission deems just and proper.




                                                                                            Filed
                                                                                        JUN,0 2 2020

                                                                                     MCHR-JC
                                               3
                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 35 of 64 PageID #: 42
                                                              20SL-CC04769




                                                                        B
                                                                                       Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
     Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 36 of 64 PageID #: 43

                RE:     Tasheena Foster vs. BB ST. LOUIS, LLC D/B/A VVENDY'S
                               E-11/19-51603 28E-2020-00156C


BB ST. LOUIS, LLC D/B/A WENDY'S
Registered Agent
120 S. Central Avenue
Clayton, MO 63105

Mary Lazzaroni, VP People & Development
BB ST. LOUIS
120 S. Central Avenue
Clayton, MO 63105
Via Email

Cyrus Dashtaki
ATTORNEY AT LAW
5205 Hampton Avenue
Saint Louis, MO 63109
Via Email
                                                                                                             Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 37 of 64 PageID #: 44
                                                                                    20SL-CC04769

                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

T.F.,                                                    )
                                                         )
        Plaintiff,                                       )
                                                         )
v.                                                       )       Case No.
                                                         )
BB ST. LOUIS, LLC, d/b/a WENDY’S, et al.                 )       Division:
                                                         )
        Defendants.                                      )

                        MOTION FOR LEAVE TO USE PSEUDONYM

        COMES NOW Plaintiff, T.F. (“Plaintiff”), by and through counsel, and hereby moves for

an Order allowing her to litigate this matter using a pseudonym (i.e., her initials) in the above-

captioned matter, and presents the following in support of her motion.

        1.      Rule 55.02 provides that “[i]n the petition, the title of the civil action shall include

the names of all the parties, but in other pleadings it is sufficient to state the name of the first party

on each side with an appropriate indication of other parties.” Mo. Sup. Ct. R. 55.02.

        2.      Although Missouri courts have not identified a standard to be used in determining

whether to grant a motion to use pseudonym, courts have permitted parties to use a pseudonym or

initials instead of their full names. Usually, “such initial styling is reserved for cases involving

juveniles or where a party has been criminally victimized, usually sexually, and is involved in

litigation because of that victimization.” Huska v. Huska, 721 S.W.2d 120, 121 n.1 (Mo. Ct. App.

1986). In such cases, courts have even used initials sua sponte. See, e.g., In Interest of K.R., 957

S.W.2d 519, 520 (Mo. Ct. App. 1997) (unpub. Mem.) (where the court, on its own motion, used

initials in an appeal from the judgment terminating father’s parental rights to with respect to child);

A.R.H. v. W.H.S., 876 S.W.2d 687, 688 n.1 (Mo. Ct. App. 1994) (using the parties’ initials sua




                                                    1
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 38 of 64 PageID #: 45




sponte to avoid unnecessary embarrassment in a case of negligent supervision against plaintiff’s

grandmother that resulted in plaintiff being sexually molested by Grandmother’s husband).

       3.      Upon a party’s motion, courts have allowed parties to proceed under initials or

pseudonyms, in other contexts in civil cases. See, e.g., T.L.D. v. Dir. of Revenue, 879 S.W.2d 636,

637 (Mo. Ct. App. 1994) (permitting plaintiff to proceed under initials when seeking expungement

of either his driving while intoxicating or blood alcohol concentration convictions); F.W.H. v.

R.J.H., 666 S.W.2d 910 (Mo. Ct. App. 1984) (sustaining a motion to utilize initials filed by a wife

in an appeal from a decree of dissolution of marriage); Doe v. TCI Cablevision, 110 S.W.3d 363

(Mo. 2003) (plaintiff who was a former professional hockey player proceeding under a pseudonym

in an action for misappropriation of his name).

       4.      In this case, the Petition sets forth information and allegations of a highly sensitive

nature concerning T.F. and the harassment and sexual assaults she suffered as a minor. Pleadings

and information to be contained in the above-captioned case file may similarly include confidential

information and/or information of a sensitive nature pertaining to Plaintiff and her allegations,

such that the anonymity of the Plaintiff is appropriate to protect her identity in light of such

allegations.

       5.      Plaintiff’s identity is known to Defendants, and her anonymity in the pleadings

should not prejudice Defendants in any way.

       6.      Plaintiff is willing to disclose her identity to the Court subject to appropriate

protective orders and/or as the Court may otherwise direct.

       WHEREFORE, in light of the above and foregoing, Plaintiff respectfully requests that the

Court enter an Order allowing her to proceed under her initials, instead of her full name, in the

above-captioned matter, and for such other relief as this Court deems just and proper.



                                                  2
                                                                                                 Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 39 of 64 PageID #: 46




                                                    Respectfully submitted,

                                                    /s/ Cyrus Dashtaki
                                                    Cyrus Dashtaki, #57606
                                                    Dashtaki Law Firm, LLC
                                                    5205 Hampton Avenue
                                                    St. Louis, MO 63109
                                                    Telephone:    (314) 932-7671
                                                    Facsimile:    (314) 932-7672
                                                    Email: cyrus@dashtaki.com

                                                    Attorneys for Plaintiff T.F.




                                CERTIFICATE OF SERVICE

        The undersigned hereby states that on this 27th day of August 2020, a true and correct
copy of the foregoing was filed electronically with Court’s filing system, and was served upon
all counsel of record.

                                                    /s/ Cyrus Dashtaki


                                               3
                                                                                                                                   Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
              Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 40 of 64 PageID #: 47
                                                                                                     20SL-CC04769
In the
CIRCUIT COURT
Of St. Louis County, Missouri
                                                                                                           For File Stamp Only


                                                             
                                                          _________________________
 
__________________________________________                Date
Plaintiff/Petitioner
                                                          _________________________
                                                          Case Number
vs.
                                                          _________________________
      
__________________________________________                Division
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                                                                  pursuant
                                                 Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
                       
        Name of Process Server                           Address                                                       Telephone

        ___________________________________________________________________________
        Name of Process Server                           Address or in the Alternative                                 Telephone

        ___________________________________________________________________________
        Name of Process Server                           Address or in the Alternative                                 Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                         SERVE:
           
        ____________________________________________                   ____________________________________________
        Name                                                           Name
            
        ____________________________________________                   ____________________________________________
        Address                                                        Address
           
        ____________________________________________                   ____________________________________________
        City/State/Zip                                                 City/State/Zip

        SERVE:                                                         SERVE:
        ____________________________________________                   ____________________________________________
        Name                                                           Name
        ____________________________________________                   ____________________________________________
        Address                                                        Address
        ____________________________________________                   ____________________________________________
        City/State/Zip                                                 City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                     
                                                                       ___________________________________________
                                                                       Signature of Attorney/Plaintiff/Petitioner
                                                                        
                                                                       ___________________________________________
        By ________________________________________                    Bar No.
            Deputy Clerk                                                      
                                                                       ___________________________________________
                                                                       Address
        ___________________________________________                                           
                                                                       ___________________________________________
        Date                                                           Phone No.                                     Fax No.


        CCADM62-WS         Rev. 08/16
                                                                                     Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
   Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 41 of 64 PageID #: 48


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 08/16
                                                                                                                                   Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
              Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 42 of 64 PageID #: 49
                                                                                                     20SL-CC04769
In the
CIRCUIT COURT
Of St. Louis County, Missouri
                                                                                                           For File Stamp Only


                                                             
                                                          _________________________
 
__________________________________________                Date
Plaintiff/Petitioner
                                                          _________________________
                                                          Case Number
vs.
                                                          _________________________
      
__________________________________________                Division
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                                                                  pursuant
                                                 Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
                       
        Name of Process Server                           Address                                                       Telephone

        ___________________________________________________________________________
        Name of Process Server                           Address or in the Alternative                                 Telephone

        ___________________________________________________________________________
        Name of Process Server                           Address or in the Alternative                                 Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                         SERVE:
           
        ____________________________________________                   ____________________________________________
        Name                                                           Name
            
        ____________________________________________                   ____________________________________________
        Address                                                        Address
           
        ____________________________________________                   ____________________________________________
        City/State/Zip                                                 City/State/Zip

        SERVE:                                                         SERVE:
        ____________________________________________                   ____________________________________________
        Name                                                           Name
        ____________________________________________                   ____________________________________________
        Address                                                        Address
        ____________________________________________                   ____________________________________________
        City/State/Zip                                                 City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                     
                                                                       ___________________________________________
                                                                       Signature of Attorney/Plaintiff/Petitioner
                                                                        
                                                                       ___________________________________________
             /s/Lakrisha Gardner
        By ________________________________________                    Bar No.
            Deputy Clerk                                                      
                                                                       ___________________________________________
                                                                       Address
                  9-21-20
        ___________________________________________                                           
                                                                       ___________________________________________
        Date                                                           Phone No.                                     Fax No.


        CCADM62-WS         Rev. 08/16
                                                                                     Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
   Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 43 of 64 PageID #: 50


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 08/16
                                                                                                Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 44 of 64 PageID #: 51
                                                                           20SL-CC04769

                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 STATE OF MISSOURI

T.F.,                                               )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )      Case No.
                                                    )
BB ST. LOUIS, LLC, d/b/a WENDY’S, et al.            )      Division:
                                                    )
        Defendants.                                 )

                      REQUEST FOR SUMMONS PURSUANT TO
               RULE 54.16 ACKNOWLEDGEMENT OF SERVICE BY MAIL

        COMES NOW Plaintiff, by and through undersigned counsel, hereby requests the Circuit

Court Clerk issue a summons for service by mail in accordance with Rule 54.16 of the Missouri

Rules of Civil Procedure in this cause on the below named parties:

        BB ST. LOUIS, LLC d/b/a WENDY’S
        Registered Agent: CT Corporation
        120 South Central Avenue
        Clayton, MO 63105

        MANNA, INC. d/b/a WENDY’S, B.F. COMPANIES, BRIDGEMAN FOODS
        Registered Agent: Karen M. Campbell
        3309 Collins Lane
        Louisville, KY 40245

Appointed as requested:
Joan M. Gilmer, Circuit Clerk


By: __________________________________              Date: _____________________________
                                                                                  Electronically Filed - St Louis County - August 27, 2020 - 04:45 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 45 of 64 PageID #: 52




                                          Respectfully Submitted,

                                          /s/ Cyrus Dashtaki
                                          Cyrus Dashtaki, #57606
                                          Dashtaki Law Firm, LLC
                                          5205 Hampton Avenue
                                          St. Louis, MO 63109
                                          Telephone: (314) 932-7671
                                          Facsimile: (314) 932-7672
                                          Email: cyrus@dashtaki.com

                                          Attorneys for Plaintiff




                                      2
                                                                                                             Electronically Filed - St Louis County - September 18, 2020 - 08:57 AM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 46 of 64 PageID #: 53
                                                                                    20SL-CC04769

                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

T.F.,                                                    )
                                                         )
        Plaintiff,                                       )
                                                         )
v.                                                       )       Case No.
                                                         )
BB ST. LOUIS, LLC, d/b/a WENDY’S, et al.                 )       Division:
                                                         )
        Defendants.                                      )

                        MOTION FOR LEAVE TO USE PSEUDONYM

        COMES NOW Plaintiff, T.F. (“Plaintiff”), by and through counsel, and hereby moves for

an Order allowing her to litigate this matter using a pseudonym (i.e., her initials) in the above-

captioned matter, and presents the following in support of her motion.

        1.      Rule 55.02 provides that “[i]n the petition, the title of the civil action shall include

the names of all the parties, but in other pleadings it is sufficient to state the name of the first party

on each side with an appropriate indication of other parties.” Mo. Sup. Ct. R. 55.02.

        2.      Although Missouri courts have not identified a standard to be used in determining

whether to grant a motion to use pseudonym, courts have permitted parties to use a pseudonym or

initials instead of their full names. Usually, “such initial styling is reserved for cases involving

juveniles or where a party has been criminally victimized, usually sexually, and is involved in

litigation because of that victimization.” Huska v. Huska, 721 S.W.2d 120, 121 n.1 (Mo. Ct. App.

1986). In such cases, courts have even used initials sua sponte. See, e.g., In Interest of K.R., 957

S.W.2d 519, 520 (Mo. Ct. App. 1997) (unpub. Mem.) (where the court, on its own motion, used

initials in an appeal from the judgment terminating father’s parental rights to with respect to child);

A.R.H. v. W.H.S., 876 S.W.2d 687, 688 n.1 (Mo. Ct. App. 1994) (using the parties’ initials sua




                                                    1
                                                                                                         Electronically Filed - St Louis County - September 18, 2020 - 08:57 AM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 47 of 64 PageID #: 54




sponte to avoid unnecessary embarrassment in a case of negligent supervision against plaintiff’s

grandmother that resulted in plaintiff being sexually molested by Grandmother’s husband).

       3.      Upon a party’s motion, courts have allowed parties to proceed under initials or

pseudonyms, in other contexts in civil cases. See, e.g., T.L.D. v. Dir. of Revenue, 879 S.W.2d 636,

637 (Mo. Ct. App. 1994) (permitting plaintiff to proceed under initials when seeking expungement

of either his driving while intoxicating or blood alcohol concentration convictions); F.W.H. v.

R.J.H., 666 S.W.2d 910 (Mo. Ct. App. 1984) (sustaining a motion to utilize initials filed by a wife

in an appeal from a decree of dissolution of marriage); Doe v. TCI Cablevision, 110 S.W.3d 363

(Mo. 2003) (plaintiff who was a former professional hockey player proceeding under a pseudonym

in an action for misappropriation of his name).

       4.      In this case, the Petition sets forth information and allegations of a highly sensitive

nature concerning T.F. and the harassment and sexual assaults she suffered as a minor. Pleadings

and information to be contained in the above-captioned case file may similarly include confidential

information and/or information of a sensitive nature pertaining to Plaintiff and her allegations,

such that the anonymity of the Plaintiff is appropriate to protect her identity in light of such

allegations.

       5.      Plaintiff’s identity is known to Defendants, and her anonymity in the pleadings

should not prejudice Defendants in any way.

       6.      Plaintiff is willing to disclose her identity to the Court subject to appropriate

protective orders and/or as the Court may otherwise direct.

       WHEREFORE, in light of the above and foregoing, Plaintiff respectfully requests that the

Court enter an Order allowing her to proceed under her initials, instead of her full name, in the

above-captioned matter, and for such other relief as this Court deems just and proper.



                                                  2
                                                                                                  Electronically Filed - St Louis County - September 18, 2020 - 08:57 AM
 Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 48 of 64 PageID #: 55




                                                     Respectfully submitted,

                                                     /s/ Cyrus Dashtaki
                                                     Cyrus Dashtaki, #57606
                                                     Dashtaki Law Firm, LLC
                                                     5205 Hampton Avenue
                                                     St. Louis, MO 63109
                                                     Telephone:    (314) 932-7671
                                                     Facsimile:    (314) 932-7672
                                                     Email: cyrus@dashtaki.com

                                                     Attorneys for Plaintiff T.F.




Judge
Judge                 Division 16
                             Division 99
June 10,28,
August   2015
            2020




                                   CERTIFICATE OF SERVICE

         The undersigned hereby states that on this 27th day of August 2020, a true and correct
 copy of the foregoing was filed electronically with Court’s filing system, and was served upon
 all counsel of record.

                                                     /s/ Cyrus Dashtaki


                                                3
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 49 of 64 PageID #: 56

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04769
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 T. F.                                                          CYRUS C DASHTAKI
                                                                5205 HAMPTON AVENUE
                                                          vs.   SAINT LOUIS, MO 63109
 Defendant/Respondent:                                          Court Address:
 BB ST. LOUIS, LLC                                              ST LOUIS COUNTY COURT BUILDING
 DBA: WENDY'S                                                   105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: LEON DEMETRIUS DURHAM
                                      Alias:
  8668 BRITTANY TOWN PLACE
  HAZELWOOD, MO 63042


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        21-SEP-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-8769        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 50 of 64 PageID #: 57
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-8769    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 51 of 64 PageID #: 58
                       THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-8769   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 52 of 64 PageID #: 59
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-8769   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                         Electronically Filed - St Louis County - September 21, 2020 - 12:33 PM
              Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 53 of 64 PageID #: 60
In the
                                                                                           ┌                         ┐
CIRCUIT COURT                                                                                  For File Stamp Only
Of St. Louis County, Missouri

T.F.
__________________________________________                     September 21, 2020
                                                               _________________________
Plaintiff(s)                                                   Date

vs.                                                            20SL-CC04769
                                                               _________________________
                                                               Case Number

BB St. Louis, LLC d/b/a Wendy's, et al.
__________________________________________
Defendant(s)
                                                               8
                                                               _________________________
                                                               Division                    └                         ┘
                 NOTICE AND ACKNOWLEDGEMENT FOR SERVICE BY MAIL
                               (Circuit Division Cases)

      To: ________________________________________________________________________________
          Manna, Inc. d/b/a Wendy's, B.F. Companies, Bridgeman Foods
             The enclosed summons and petition are served pursuant to Missouri Supreme Court Rule 54.16.
             You may sign and date the acknowledgment part of this form and return one copy of the
      completed form to the sender within thirty days of below mailing date.
             If you are served on behalf of a corporation, unincorporated association, including a partnership,
      or other entity, you must indicate under your signature your relationship to that entity. If you are served
      on behalf of another person and you are authorized to receive process, you must indicate under your
      signature your authority.
             If you do not complete and return the form to the sender within thirty days, you or the party on
      whose behalf you are being served may be required to pay any expenses incurred in serving a summons
      and petition in any other manner permitted by law.
             If you do complete and return this form, you or the party on whose behalf you are being served
      must answer the petition within thirty days of the date you sign the acknowledgment below. If you fail to
      do so, judgment by default may be taken against you for the relief demanded in the petition.

              I DECLARE, UNDER PENALTY OF PERJURY, THAT THIS NOTICE WAS MAILED ON

              _______________________________.
                                                                          ________________________________
                                                                          Signature


                     ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND PETITION

      I declare, under penalty of filing a false affidavit, that I received a copy of the Summons and of the
      Petition in the above captioned matter.

      ______________________________________________________
                              Signature

      ______________________________________________________
         Relationship to Entity/Authority to Receive Service to Process

      ______________________________________________________
                            Date Signed

      CCCDT191 Rev. 12/01
                                                                                                                         Electronically Filed - St Louis County - September 21, 2020 - 12:33 PM
              Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 54 of 64 PageID #: 61
In the
                                                                                           ┌                         ┐
CIRCUIT COURT                                                                                  For File Stamp Only
Of St. Louis County, Missouri

T.F.
__________________________________________                     September 21, 2020
                                                               _________________________
Plaintiff(s)                                                   Date

vs.                                                            20SL-CC04769
                                                               _________________________
                                                               Case Number

BB St. Louis, LLC d/b/a Wendy's, et al.
__________________________________________
Defendant(s)
                                                               8
                                                               _________________________
                                                               Division                    └                         ┘
                 NOTICE AND ACKNOWLEDGEMENT FOR SERVICE BY MAIL
                               (Circuit Division Cases)

      To: ________________________________________________________________________________
          BB St. Louis, LLC d/b/a Wendy's
             The enclosed summons and petition are served pursuant to Missouri Supreme Court Rule 54.16.
             You may sign and date the acknowledgment part of this form and return one copy of the
      completed form to the sender within thirty days of below mailing date.
             If you are served on behalf of a corporation, unincorporated association, including a partnership,
      or other entity, you must indicate under your signature your relationship to that entity. If you are served
      on behalf of another person and you are authorized to receive process, you must indicate under your
      signature your authority.
             If you do not complete and return the form to the sender within thirty days, you or the party on
      whose behalf you are being served may be required to pay any expenses incurred in serving a summons
      and petition in any other manner permitted by law.
             If you do complete and return this form, you or the party on whose behalf you are being served
      must answer the petition within thirty days of the date you sign the acknowledgment below. If you fail to
      do so, judgment by default may be taken against you for the relief demanded in the petition.

              I DECLARE, UNDER PENALTY OF PERJURY, THAT THIS NOTICE WAS MAILED ON

              _______________________________.
                                                                          ________________________________
                                                                          Signature


                     ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND PETITION

      I declare, under penalty of filing a false affidavit, that I received a copy of the Summons and of the
      Petition in the above captioned matter.

      ______________________________________________________
                              Signature

      ______________________________________________________
         Relationship to Entity/Authority to Receive Service to Process

      ______________________________________________________
                            Date Signed

      CCCDT191 Rev. 12/01
            Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 55 of 64 PageID #: 62

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

Judge or Division:                                        Case Number: 20SL-CC04769
DEAN PAUL WALDEMER
Plaintiff/Petitioner:                                     Plaintiff’s/Petitioner’s Attorney/Address:
T. F.                                                     CYRUS C DASHTAKI
                                                          5205 HAMPTON AVENUE
                                                          SAINT LOUIS, MO 63109

                                                    vs.
Defendant/Respondent:                                     Court Address:
BB ST. LOUIS, LLC                                         ST LOUIS COUNTY COURT BUILDING
DBA: WENDY'S                                              105 SOUTH CENTRAL AVENUE
                                                          CLAYTON, MO 63105
Nature of Suit:
CC Pers Injury-Other                                                                                             (Date File Stamp)

                                      Summons for Service by First Class Mail
The State of Missouri to: MANNA, INC.
                          Alias:
                          DBA: WENDY'S
3309 COLLINS LANE
RA: KAREN M. CAMPBELL
LOUISVILLE, KY 40245



        COURT SEAL OF                   You are summoned and, within 30 days after the enclosed acknowledgment is filed, you
                                 must file an answer to the enclosed petition with the clerk of this court and also must serve this
                                 answer upon Plaintiff’s’/Petitioner’s attorney at the above address. If you fail to do so, judgment
                                 by default will be taken against you for the relief demanded in the petition.
                                        SPECIAL NEEDS: If you have special needs addressed by the Americans With
                                 Disabilities Act, please notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739,
        ST. LOUIS COUNTY         email at SLCADA@courts.mo.gov, or through Relay Missouri by dialing 711 or 800-735-2966, at
                                 least three business days in advance of the court proceeding.

                                 21-SEP-2020                                          _______________________________
                                                 Date Issued                                           Clerk

                                 Further Information:
                                 LG

                                                          Directions to Clerk

         The clerk should issue one copy of this summons for each Defendant/Respondent to be served by first class mail. Under
   Section 506.150.4, RSMo, service by first class mail may be made by Plaintiff/Petitioner or any person authorized to serve
   process under Section 506.140, RSMo.




OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-66                        1 of 3
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 56 of 64 PageID #: 63

                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73


 OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-66                2 of 3
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 57 of 64 PageID #: 64


   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73


 OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-66   3 of 3
            Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 58 of 64 PageID #: 65

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

Judge or Division:                                        Case Number: 20SL-CC04769
DEAN PAUL WALDEMER
Plaintiff/Petitioner:                                     Plaintiff’s/Petitioner’s Attorney/Address:
T. F.                                                     CYRUS C DASHTAKI
                                                          5205 HAMPTON AVENUE
                                                          SAINT LOUIS, MO 63109

                                                    vs.
Defendant/Respondent:                                     Court Address:
BB ST. LOUIS, LLC                                         ST LOUIS COUNTY COURT BUILDING
DBA: WENDY'S                                              105 SOUTH CENTRAL AVENUE
                                                          CLAYTON, MO 63105
Nature of Suit:
CC Pers Injury-Other                                                                                             (Date File Stamp)

                                      Summons for Service by First Class Mail
The State of Missouri to: BB ST. LOUIS, LLC
                          Alias:
                          DBA: WENDY'S
R/A: CT CORPROATION SYSTEM
120 S. CENTRAL AVENUE
CLAYTON, MO 63105



        COURT SEAL OF                   You are summoned and, within 30 days after the enclosed acknowledgment is filed, you
                                 must file an answer to the enclosed petition with the clerk of this court and also must serve this
                                 answer upon Plaintiff’s’/Petitioner’s attorney at the above address. If you fail to do so, judgment
                                 by default will be taken against you for the relief demanded in the petition.
                                        SPECIAL NEEDS: If you have special needs addressed by the Americans With
                                 Disabilities Act, please notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739,
        ST. LOUIS COUNTY         email at SLCADA@courts.mo.gov, or through Relay Missouri by dialing 711 or 800-735-2966, at
                                 least three business days in advance of the court proceeding.

                                 21-SEP-2020                                          _______________________________
                                                 Date Issued                                           Clerk

                                 Further Information:
                                 LG

                                                          Directions to Clerk

         The clerk should issue one copy of this summons for each Defendant/Respondent to be served by first class mail. Under
   Section 506.150.4, RSMo, service by first class mail may be made by Plaintiff/Petitioner or any person authorized to serve
   process under Section 506.140, RSMo.




OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-67                        1 of 3
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 59 of 64 PageID #: 66

                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73


 OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-67                2 of 3
           Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 60 of 64 PageID #: 67


   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73


 OSCA (7-99) SM80 (SFCM) For Court Use Only: Document ID# 20-SFCM-67   3 of 3
                                                                                                       Electronically Filed - St Louis County - October 01, 2020 - 02:31 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 61 of 64 PageID #: 68




                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 STATE OF MISSOURI

T.F.,                                                )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Case No. 20SL-CC04769
                                                     )
BB ST. LOUIS, LLC, d/b/a WENDY’S, et al.,            )       Division 1
                                                     )
        Defendants.                                  )

                             MEMORANDUM TO THE COURT

        COMES NOW Plaintiff, by and through her undersigned counsel, and files herewith the

Return of Service upon Defendant Leon Durham was effectuated on September 30, 2020. A copy

of the affidavit confirming service is attached hereto as Exhibit A.

                                                     Respectfully Submitted,

                                                     /s/ Cyrus Dashtaki
                                                     Cyrus Dashtaki, #57606
                                                     Dashtaki Law Firm, LLC
                                                     5205 Hampton Avenue
                                                     St. Louis, MO 63109
                                                     Telephone: (314) 932-7671
                                                     Facsimile: (314) 932-7672
                                                     Email: cyrus@dashtaki.com

                                                     Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE

        The undersigned hereby states that on this 1st day of October 2020, a true and correct copy
of the foregoing was filed electronically with Court’s filing system and was served upon all counsel
of record.

                                                     /s/ Cyrus Dashtaki
                                                                                  Electronically Filed - St Louis County - October 01, 2020 - 02:31 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 62 of 64 PageID #: 69




                                                                            A
                                                                                                         Electronically Filed - St Louis County - October 01, 2020 - 04:16 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 63 of 64 PageID #: 70



                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

T.F.,                                                 )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )       Case No. 20SL-CC04769
                                                      )
BB ST. LOUIS, LLC, d/b/a WENDY’S, et al.,             )       Division 1
                                                      )
        Defendants.                                   )

                               MEMORANDUM TO THE COURT

        Comes now Plaintiff, by and through her undersigned counsel, and files herewith Notice of

Mailing upon Defendant BB St. Louis. LLC, d/b/a Wendy’s registered agent, CT Corporation

System, 120 S. Central Avenue, Clayton, MO 63105, on September 24, 2020 by U.S.P.S. Certified

Mail in accordance with Rule 54.16 of the Missouri Rules of Civil Procedure. A copy of the signed

U.S.P.S. Certified Mail return receipt confirming the receipt of the same by Defendant’s registered

agent is attached hereto as Exhibit A.

                                                      Respectfully Submitted,

                                                      /s/ Cyrus Dashtaki
                                                      Cyrus Dashtaki, #57606
                                                      Dashtaki Law Firm, LLC
                                                      5205 Hampton Avenue
                                                      St. Louis, MO 63109
                                                      Telephone: (314) 932-7671
                                                      Facsimile: (314) 932-7672
                                                      Email: cyrus@dashtaki.com

                                                      Attorney for Plaintiff



                                  CERTIFICATE OF SERVICE

        The undersigned hereby states that on this 1st day of October 2020, a true and correct copy of
the foregoing was filed electronically with Court’s filing system and was served upon all counsel of
record.

                                                      /s/ Cyrus Dashtaki
                                                                                  Electronically Filed - St Louis County - October 01, 2020 - 04:16 PM
Case: 4:20-cv-01526-SRW Doc. #: 1-1 Filed: 10/23/20 Page: 64 of 64 PageID #: 71




                                                                      A
